Case 1:17-cv-00109-PLM-PJG ECF No. 129 filed 12/17/19 PageID.1111 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


JERMAINE HUNTER #242663,

             Plaintiff,                             Hon. Paul L. Maloney

v.                                                  Case No. 1:17-CV-109

CARMEN PALMER, et al.,

            Defendants.
_________________________________/

                          REPORT AND RECOMMENDATION

      This matter is before the Court on Plaintiff’s Motion for a Preliminary Injunction

and Restraining Order.      (ECF No. 128).   Pursuant to 28 U.S.C.     636(b)(1)(B), the

undersigned recommends that Plaintiff s motion be denied.

                                       ANALYSIS

      Injunctive relief is an extraordinary remedy which should be granted only

if . . . the circumstances clearly demand it.    Overstreet v. Lexington-Fayette Urban

County Gov t, 305 F.3d 566, 573 (6th Cir. 2002). To obtain injunctive relief, Plaintiff

must first show that he is being threatened by some injury for which he has no adequate

legal remedy.      Dana Corp. v. Celotex Asbestos Settlement Trust, 251 F.3d 1107, 1118

(6th Cir. 2001).     If such is the case, the court must then examine several factors:

(1) whether the movant is likely to prevail on the merits, (2) whether the movant would

suffer irreparable injury if the court does not grant the injunction, (3) whether a

preliminary injunction would cause substantial harm to others, and (4) whether a
Case 1:17-cv-00109-PLM-PJG ECF No. 129 filed 12/17/19 PageID.1112 Page 2 of 3



preliminary injunction would be in the public interest. See Samuel v. Herrick Memorial

Hospital, 201 F.3d 830, 833 (6th Cir. 2000). These factors are not prerequisites, but

rather, competing considerations to be weighed and balanced, none of which are

dispositive. See Six Clinics Holding Corp., II v. Cafcomp Systems, Inc., 119 F.3d 393,

400 (6th Cir. 1997). Ultimately, the decision whether to grant injunctive relief lies

within the court s discretion. See Dana Corp., 251 F.3d at 1118.

      In support of his request for injunctive relief, Plaintiff argues that he has been

subjected to various acts of retaliation after obtaining certain relief in a separate case.

Specifically, Plaintiff alleges that prison officials have interfered with his legal mail and

transferred him to undesirable correctional facilities. Putting aside that Plaintiff has

presented no evidence to support his allegations, these are alleged injuries for which

there exist adequate legal remedies. Thus, Plaintiff has failed to establish that he is

likely to prevail on any claim referenced in his motion or that he will suffer irreparable

injury in the absence of injunctive relief. Finally, the public interest is not served by

interfering in the day-to-day operations of the Michigan Department of Corrections in

the absence of evidence warranting such. In sum, consideration of the relevant factors

weighs against Plaintiff’s motion.




                                             2
Case 1:17-cv-00109-PLM-PJG ECF No. 129 filed 12/17/19 PageID.1113 Page 3 of 3



                                     CONCLUSION

      For the reasons articulated herein, the undersigned recommends that Plaintiff’s

Motion for a Preliminary Injunction and Restraining Order, (ECF No. 128), be denied.

      OBJECTIONS to this Report and Recommendation must be filed with the Clerk

of Court within fourteen days of the date of service of this notice.         28 U.S.C.

 636(b)(1)(C). Failure to file objections within the specified time waives the right to

appeal the District Court s order.   See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir.1981).

                                                   Respectfully submitted,

Date: December 17, 2019                            /s/ Phillip J. Green
                                                   PHILLIP J. GREEN
                                                   United States Magistrate Judge




                                            3
